     Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 1 of 26 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 FEDERAL TRADE COMMISSION,                                 Case No. _3:19-cv-02281__

           Plaintiff,                                      COMPLAINT FOR PERMANENT
                                                           INJUNCTION, CIVIL
           v.                                              PENALTIES, AND OTHER
                                                           RELIEF
 MATCH GROUP, INC., a corporation,

            Defendant.



       Plaintiff, the Federal Trade Commission (“FTC” or “Commission”), for its Complaint

alleges:

       1.         The FTC brings this action under Sections 5(a), 5(m)(1)(A), 13(b), 16(a), and 19

of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a), 45(m)(1)(A), 53(b),

56(a), and 57b, and Section 5 of the Restore Online Shoppers’ Confidence Act (“ROSCA”), 15

U.S.C. § 8404, to obtain permanent injunctive relief, rescission or reformation of contracts,

restitution, the refund of monies paid, disgorgement of ill-gotten monies, and other equitable

relief for Defendant’s acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a), and Section 4 of ROSCA, 15 U.S.C. § 8403.

                                    SUMMARY OF THE CASE

       2.         Defendant operates Match.com, an online dating service. Consumers using

Match.com create profiles and communicate using either free, limited services

(“nonsubscribers”) or a broader range of paid services (“subscribers”).

       3.         Since at least 2013, Defendant has maintained the following five deceptive or

unfair practices to induce consumers to subscribe to Match.com and to keep them subscribed.

                            FEDERAL TRADE COMMISSION’S COMPLAINT
                                             1
     Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 2 of 26 PageID 2


First, until mid-2018, Defendant sent consumers misleading advertisements that tout

communications from persons Defendant identified as potentially fraudulent users of Match.com

and led consumers to believe that the communications are from persons interested in establishing

a dating relationship with them. Second, until mid-2018, Defendant exposed consumers to the

risk of fraud by providing recent subscribers access to communications that Defendant knew

were likely to have been sent by persons engaging in fraud. Third, until mid-2019, Defendant

guaranteed certain consumers a free six-month subscription renewal if they fail to “meet

someone special” but failed to disclose the requirements of its “guarantee” adequately. Fourth,

Defendant has misled consumers with a confusing and cumbersome cancellation process that

causes consumers to believe they have canceled their subscriptions when they have not. Fifth,

until mid-2019, when consumers disputed charges relating to any of these practices and lose the

dispute, Defendant denied consumers access to paid-for services.

                                  JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

1345, and 1355.

       5.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1), (b)(2), (c)(2), and

(d), 1395(a), and 15 U.S.C. § 53(b).

                                          PLAINTIFF

       6.      The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also

enforces ROSCA, 15 U.S.C. §§ 8401-05, which prohibits certain methods of negative option

marketing on the Internet.



                             FEDERAL TRADE COMMISSION’S COMPLAINT
                                              2
     Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 3 of 26 PageID 3


       7.      The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and ROSCA and to secure such equitable relief as

may be appropriate in each case, including rescission or reformation of contracts, restitution, the

refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b),

56(a)(2)(A), 56(a)(2)(B), 57b, and 8404. The FTC is also authorized to obtain civil penalties for

violations of ROSCA. See 15 U.S.C. § 45(m)(1)(a).

                                          DEFENDANT

       8.      Defendant Match Group, Inc. is a Delaware corporation with its principal place of

business at 8750 North Central Expressway, Suite 1400, Dallas, Texas 75231. The company

transacts or has transacted business in this District and throughout the United States.

                                          COMMERCE

       9.      At all times material to this Complaint, Defendant has maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                          DEFENDANT’S BUSINESS PRACTICES

       10.     Defendant is the dominant online dating service provider in the United States. It

controls approximately 25 percent of the online dating market, which is more than twice the

market share of its nearest competitor. Defendant owns, operates, and controls approximately 45

online dating services, including several of the most popular services in the United States, such

as Tinder, OKCupid, and Plenty of Fish.

       11.     Defendant also owns, operates, and controls the online dating service Match.com.

Defendant primarily generates revenue on Match.com by selling subscriptions to consumers in

25 countries, including the United States.



                          FEDERAL TRADE COMMISSION’S COMPLAINT
                                           3
     Case 3:19-cv-02281-K Document 1 Filed 09/25/19                   Page 4 of 26 PageID 4


       12.     Defendant’s online dating service websites provide consumers a forum where

they can contact and communicate with other like-minded people over the Internet, typically for

the express or implied purpose of developing romantic relationships.

                                            Background

       13.     Defendant and other online dating service providers allow consumers access to

databases of other enrolled consumers to find potential romantic partners, typically based on

certain criteria. These criteria include age, gender, sexual orientation, and location. To facilitate

finding a compatible person, providers typically enable consumers to interact with one another,

often by utilizing Internet-based communications such as email, instant messages, and video or

telephone chat.

       14.     To use an online dating service, consumers must typically first create profiles that

contain information about themselves. Within these profiles, consumers often are able to upload

pictures and to provide descriptive and personal information that is viewable by other consumers

using the service.

       15.     Online dating services, including Defendant’s, are often misused to facilitate

fraud or to promote dubious or unlawful products or services to consumers. Most notably, online

dating services are used to find and contact potential romance scam victims. In these scams, the

perpetrator poses as a suitor and, after establishing a trusting relationship with a consumer,

deceives the consumer into giving or loaning the perpetrator money.

       16.     Consumers have incurred substantial injury from romance scams. Indeed,

consumers’ losses reported to the FTC and FBI between 2015 and 2017 totaled an estimated

$884 million. This figure likely underreports the true scale of consumer harm because many

victims do not report this type of fraud. In addition, because perpetrators of romance scams



                          FEDERAL TRADE COMMISSION’S COMPLAINT
                                           4
     Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 5 of 26 PageID 5


manipulate their victims to exploit their trust and goodwill, these crimes cause significant

emotional distress and injury to consumers beyond monetary losses.

                             Defendant’s Match.com Dating Service

       17.     Consumers can purchase Match.com subscriptions in 1-, 3-, 6-, or 12-month

packages, and these packages automatically renew for terms equivalent to the original

subscription length. Alternatively, consumers may establish free “nonsubscriber” user profiles

that allow them to use limited services at no cost. On occasion, consumers may also take

advantage of temporary “free trial” offers, which allow consumers to use services that are

otherwise generally available only to paid subscribers.

       18.     Consumers using Match.com create online profiles with photographs and other

personal information and can view the profiles of other Match.com users. Consumers create

Match.com profiles and purchase Match.com subscriptions to interact with and to establish

dating relationships with these members. Consumers using Match.com cannot distinguish

nonsubscribers’ profiles from subscribers’ profiles.

       19.     Between 2013 and at least mid-2018, consumers who were considering

purchasing a Match.com subscription were generally not aware that as many as 25-30 percent of

Match.com members who registered each day were using Match.com to perpetrate scams. These

scams include romance scams, stealing consumers’ personal information through “phishing,”

promoting dubious or unlawful products or services, and extortion scams, in which a scammer

will induce a consumer to send the scammer compromising videos or pictures of the consumer

that the scammer then uses to extort money from the consumer by threatening to send the

materials to the consumer’s friends or family.




                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                          5
     Case 3:19-cv-02281-K Document 1 Filed 09/25/19                Page 6 of 26 PageID 6


     Defendant’s Use of Communications from Illegitimate Users to Generate Deceptive
                          Advertisements and Sell Subscriptions

       20.     Nonsubscribers’ ability to communicate with other Match.com users is restricted.

Generally, nonsubscribers have been able to send limited communications, such as “likes” and,

until May 2018, “favorites” and “winks,” to other users, but not any communications with

personalized messages. Subscribers, in contrast, have been able to send other users personalized

“emails” and, until April 2017, “instant messages.”

       21.     Nonsubscribers are also unable to read personalized communications they receive

from Match.com users or to view the identities of users that interact with them through likes or

favorites. Instead, Defendant sends nonsubscribers advertisements notifying them of these

communications and encouraging them to upgrade to paid subscriptions so that they can view

and respond to these communications, and otherwise use all of Match.com’s available features.

       22.     Consumers are often unaware that, in many instances, communications received

through Match.com are not from users interested in establishing dating relationships, but are

instead from persons seeking to perpetrate scams. For example, in some months between 2013

and 2016, more than half of instant message initiations and favorites that consumers received

originated from accounts that Defendant identified as “fraudulent,” meaning that Defendant

determined the Match.com user was likely to be perpetrating some form of scam.

       23.     Defendant used these fraudulent communications to induce consumers to

subscribe to Match.com. When consumers received these communications, they also received

accompanying advertisements from Defendant encouraging them to subscribe to Match.com in

order to view the content of the communication and the identity of the sender. These

advertisements did not disclose whether Defendant had identified the Match.com user as likely to




                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                          6
     Case 3:19-cv-02281-K Document 1 Filed 09/25/19                                 Page 7 of 26 PageID 7


attempt to defraud the consumer receiving the message or as requiring further review by Match’s

fraud review process due to the likelihood that the user is engaging in fraud.

       24.      Specifically, when nonsubscribers have received likes, favorites, emails, and

instant messages on Match.com, they have also received automatically generated emailed

advertisements from Defendant encouraging them to subscribe to Match.com to view the identity

of the sender or the communication they received. These advertisements represent that the

communication the nonsubscriber received was sent from a legitimate user of the site who has

expressed interest in the consumer receiving the message:

       match.com

                He just emailed you!

                You caught his eye and now he’s expressed

                interest in you… Could he be the one?


         READ HIS EMAIL >>


       You will be notified when other Match.com members express interest in you.

       Please note: This email may contain advertisements.

       Match.com P.O. Box 25472, Dallas TX 75225

       25.      Consumers also receive discount offers for subscription packages at reduced

prices that similarly represent expressly that specific Match.com users are interested in them:




                              FEDERAL TRADE COMMISSION’S COMPLAINT
                                               7
     Case 3:19-cv-02281-K Document 1 Filed 09/25/19                                    Page 8 of 26 PageID 8



       Someone’s Interested in You!
       [username], 1 woman has shown interest in you this month!
       And best of all, PAY 25% LESS when you subscribe today. Find out
       who’s interested and save big with this limited-time offer!
       Match.com Members

       *At least one member has sent you a wink or email, like your photo, added you to their Favorites, or rated you “Yes” in

       their Daily Matches.

       Offer expires [date] at 11:59 Central Time. Match.com reserves the right to modify or discontinue promotions at any time.

       Because you asked to be notified of Match.com Special Offers, we will send you emails such as this on a periodic basis.

       To unsubscribe from this type of email, please click here within 30 days of receipt. Or contact Customer Service.

       Please note: This email may contain advertisements.

       Match.com P.O. Box 25472, Dallas TX 75225

       26.       Consumers reasonably believe, based upon these advertisements, that other

Match.com users are interested in establishing a possible dating relationship with them.

       27.       As a result, consumers have often purchased Match.com subscriptions from

Defendant so that they can communicate with the users that Defendant has advertised as being

interested in them.

       28.       When consumers subscribe to view these communications, they either gain access

to the fraudulent communication or receive a notification stating that the profile that sent the

communication is “unavailable.” This outcome depends upon whether consumers subscribe to

Match.com before or after Defendant completes its fraud review process: if the consumer

subscribes before the review is completed, the consumer receives the communication that was

sent; if Defendant has already completed its review process and deleted the account as fraudulent

before the consumer subscribes, the consumer will receive a notification that the profile is

“unavailable.”

       29.       Indeed, in numerous instances, Defendant has not notified consumers that the

Match.com users contacting them were removed from Match.com due to the high likelihood that

these users were seeking to defraud consumers.

                               FEDERAL TRADE COMMISSION’S COMPLAINT
                                                8
     Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 9 of 26 PageID 9


       30.     When consumers contact Defendant to complain about subscribing to Match.com

only to receive a notification that a sender’s account is “unavailable,” Defendant has replied,

“Please be assured, Match.com does not send members misleading notifications, e-mails or

winks professing romantic interest. We have too much respect for our members to ever

compromise their trust. If you have received communications from members with profiles that

are not immediately available, the member may have temporarily hidden their profile.”

       31.     Between at least 2013 and mid-2017, Defendant tracked the number of fraud-

generated personalized advertisements it sent to nonsubscribers and those advertisements’ effect

on Match.com’s subscriber numbers.

       32.     Hundreds of thousands of consumers subscribed to Match.com shortly after

receiving a fraudulent communication. In fact, Defendant has consistently tracked how many

subscribers these communications have generated, typically by measuring the number of

consumers who subscribe to Match.com within 24 hours of receiving an advertisement that touts

a fraudulent communication. From June 2016 to May 2018, for example, Defendant’s analysis

found that consumers purchased 499,691 subscriptions within 24 hours of receiving an

advertisement touting a fraudulent communication.

     Defendant Exposed Consumers to the Risk of Falling Victim to Fraud by Marketing
      Communications from Users That It Knew to be Likely to be Engaging in Fraud

       33.     Defendant is aware that these communications reach consumers and automatically

generate personalized advertisements encouraging them to subscribe to Match.com. In fact,

Defendant screens users that send communications through Match.com to identify users that are

likely to be perpetrating romance scams or other frauds. In many instances, Defendant has

withheld communications sent by these users.




                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                          9
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 10 of 26 PageID 10


       34.     Between 2013 and mid-2018, however, Defendant delivered email

communications from fraud-flagged users to nonsubscribers while withholding them from

subscribers until it had completed its fraud review. If, for example, a user Defendant flagged as

potentially fraudulent had sent three emails to subscribers and three emails to nonsubscribers,

Defendant would have withheld the three emails sent to subscribers until its fraud review was

complete while allowing the three emails sent to nonsubscribers to reach their recipients.

       35.     Without this practice, the vast majority of these fraud-flagged Match.com users

would never have been able to contact their intended recipients: between June 2016 and the

beginning of May 2018, for example, approximately 87.8 percent of accounts whose messages

Defendant withheld were later confirmed by Defendant to be fraudulent.

       36.     As a result, consumers who subscribed to Match.com after receiving an ad touting

these messages were at risk of receiving communications that Defendant knew to be from users

that were likely to be engaging in fraud. Between June 2016 and the beginning of May 2018, for

example, Defendant delivered approximately 4 million communications that Defendant would

have withheld had the approximately 2.25 million consumers who received them already been

subscribers when the communications were sent. More than 250,000 of those consumers

subscribed to Match.com within 24 hours of receiving the email communications.

       37.     Due to these practices, Defendant delivered millions of advertisements to

consumers touting communications that Defendant knew to be sent by users likely engaging in

fraud and that those consumers would not have received had they already been subscribers to

Match.com. In addition, consumers who subscribed to Match.com to view these communications

were placed at risk of falling victim to a romance scam or other form of fraud.




                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                         10
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19               Page 11 of 26 PageID 11


       Defendant’s Use of Deceptive Guarantees to Promote Match.com Subscriptions

       38.    Consumers interested in using Defendant’s online dating services can purchase a

subscription from the Match.com website. Until mid-2019, consumers who visit the Match.com

website were offered a “match GUARANTEE” if they purchased a six-month subscription:




       39.    When consumers hovered their cursors over the “match GUARANTEE”

hyperlink, Defendant promised a free six-month subscription to any consumer who purchased a

six-month paid subscription but did not “meet someone special” during the first six months:




                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                         11
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                  Page 12 of 26 PageID 12




       40.     Although Defendant’s offer did not disclose that the guarantee is subject to any

additional terms or conditions, consumers who clicked “Learn more” were directed to a rules page

that provided several requirements that the consumer had to satisfy to receive the guarantee.

       41.     According to the “Learn more” page, consumers had to sign up for a six-month

subscription, create a truthful public profile with a primary photo, initiate or respond to

communications with at least five unique Match.com members each month, and comply with the

guarantee program rules:




                           FEDERAL TRADE COMMISSION’S COMPLAINT
                                           12
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 13 of 26 PageID 13


       42.     Underneath this description, Defendant provided a lengthy “Program Rules”

section. This section provided six bolded, individually numbered eligibility rules that explained

the requirements further, including both maintaining a public profile photo that is approved by

Match.com and contacting five unique Match.com subscribers each month. For example, the

rules clarify that to satisfy the primary photo requirement, consumers must submit a photo and

have it approved by Defendant within the first seven days of purchasing the guarantee:




                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                         13
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                Page 14 of 26 PageID 14


       43.     After the numbered list of rules, the page contained several unnumbered

paragraphs. Despite containing neither numbered nor conspicuously set off language, these

paragraphs contained additional requirements related to consumers’ ability to comply with

Defendant’s Match guarantee program rules.

       44.     Consumers who continued reading after the numbered list of requirements would

find that Defendant’s website included a “progress page” tracking their compliance with the

guarantee’s rules that consumers must access to comply with the offer’s terms:




       45.     Consumers who view the progress page were reminded that they were required to

create a public profile with a photograph and to start a conversation with at least five Match.com

members each month, but not that they must provide an approved photo within the first seven

days of subscribing or that the members they contact must be subscribers:




                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                         14
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                Page 15 of 26 PageID 15




        46.    In numerous instances, however, consumers were unaware of the existence of the

progress page and did not understand the requirements of the guarantee.

        47.    Consumers who continued reading after the numbered list of requirements and the

progress page description would also find an additional requirement to receive the free six-month

package: they had to “accept” the free six months during the final week of the initial six-month

term.


                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                         15
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 16 of 26 PageID 16




       48.     Consumers were often not aware that they must accept the guarantee during the

final week of their initial subscription because this requirement was not clearly or conspicuously

disclosed alongside the guarantee’s other requirements.

       49.     Moreover, even when consumers were aware that they must timely accept the

guarantee, consumers also had to access their progress page during the last week of their initial

six-month period and answer the question, “Did you meet anyone during your 6-month guarantee

program?”




       50.     According to one of Defendant’s customer service executives, this question was

been “obviously misunderstood” by many consumers, who believed it to ask whether they met

anyone at all through the service instead of whether they met “someone special.” Consumers

who responded “Yes” to the question are prohibited from claiming a guarantee.

       51.     As a result of Defendant’s failure to clearly disclose the guarantee program

requirements and to maintain a clear process to claim the guarantee, few consumers received the

free six-month subscription that they were promised. Instead, consumers were often surprised to

find that their payment instruments were billed for another six-month subscription at the end of

the initial period due to the negative option feature of Match.com’s subscriptions.


                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                         16
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 17 of 26 PageID 17


       52.      Between 2013 and 2016, consumers purchased nearly 2.5 million subscriptions

subject to the guarantee but only received 32,438 free six-month subscription packages during

the same period. In contrast, Defendant billed nearly 1 million consumers who purchased a

guarantee for an additional six-month package when the first six-month period expired.

         Defendant’s Billing and Cancellation Practices for Match.com Subscriptions

       53.      Consumers who purchase a subscription package must complete an online

enrollment process at Match.com and provide their credit card or other payment information to

pay for the initial subscription package. Defendant’s subscription packages include a “negative

option renewal” feature, meaning that Defendant will automatically charge consumers for a new

term at the end of each subscription period, unless the consumer has affirmatively canceled the

subscription.

       54.      Consumers who subscribe to Match.com thus continue to have their subscriptions

renewed and are charged until they affirmatively act to cancel their subscriptions. Often,

consumers who attempt to cancel their Match.com subscriptions or subscription renewals are

deterred by confusing and cumbersome cancellation practices.

       55.      To cancel a Match.com subscription, consumers must complete several steps.

After locating the cancellation tab and inputting their passwords, consumers have first either had

to click through a “retention offer” or, as of 2017, a “Cancel Subscription” hyperlink.

       56.      Next, subscribers have had to click through two pages of survey questions, in

which the subscriber’s response to one question causes a follow-up question to pop up. For

example, clicking “I had too much going on and did not have time to date,” results in the follow

up question, “When do you feel you might be ready to date again?” with three possible answers.

Finally, consumers reach the cancellation confirmation page.



                          FEDERAL TRADE COMMISSION’S COMPLAINT
                                          17
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 18 of 26 PageID 18


       57.     Defendant illustrated the cumbersome nature of this process in a 2015 internal

presentation, the notes to which described the cancellation flow as “hard to find, tedious, and

confusing. Members often think they’ve cancelled when they have not and end up with unwanted

renewals. The current process takes over 6 clicks”:




                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                         18
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                  Page 19 of 26 PageID 19


       58.     Thousands of consumers have complained about Match.com’s cancellation

procedures. They have also claimed that Defendant has billed them after they believed they

effectively canceled their Match.com subscriptions.

       59.     Defendant’s executives have acknowledged that Match.com’s cancellation

process is “convoluted and confusing.” Defendant’s head of customer service stated in 2016, for

example, that “it’s been the same complaint for the past decade that I’ve been with Match . . . It

takes up to 7 or 8 clicks to complete the flow to turn off [subscriptions] if you can even figure

out how to do it.”

              Defendant’s Terminating Accounts in Response to Billing Disputes

       60.     Because of Defendant’s deceptive advertising, billing, and cancellation practices,

consumers often raise billing disputes with Defendant. In numerous instances, consumers dispute

Defendant’s charges through their financial institutions.

       61.     When consumers dispute these charges, Defendant contests the disputes. Until

mid-2019, when Defendant prevailed in a billing dispute, Defendant often failed to provide

consumers access to their Match.com accounts or to the subscription services that the consumers

paid for. Instead, Defendant terminated the consumers’ accounts and deleted their profiles.

       62.     In fact, Match.com’s Terms of Use warned that if Defendant “successfully

disputes the reversal [of charges], and the reversed funds are returned, you are not entitled to a

refund or to have your account or subscription reinstated.” Defendant placed this disclosure near

the end of its lengthy Terms of Use document and did not set it off or otherwise made it

conspicuous to consumers.

       63.     Defendant estimated that 60 percent of chargebacks occur within one month of

the disputed charge and that 82 percent of chargebacks occur within the first two months of the



                          FEDERAL TRADE COMMISSION’S COMPLAINT
                                          19
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                   Page 20 of 26 PageID 20


charge. Thus, consumers who disputed a charge and lost the dispute often had remaining time in

their 3-, 6-, or 12-month subscriptions and have been banned from accessing the services they

paid for.

       64.     Based on (a) Defendant’s long history of continuous conduct of the type described

above; (b) Defendant’s continued use of the practices challenged above—including delivering

communications from fraud-flagged accounts sent to nonsubscribers while withholding them

from subscribers—after learning of the Commission’s investigation; (c) Defendant’s continued

use of the personalized advertisements, guarantee offers, cancellation practices, and account

termination practices described above; and (d) the ease with which Defendant can engage in or

resume similar conduct, the FTC has reason to believe that Defendant is violating or is about to

violate laws enforced by the Commission.

                               VIOLATIONS OF THE FTC ACT

       65.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       66.     Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

       67.     Acts or practices are unfair under Section 5 of the FTC Act if they cause or are

likely to cause substantial injury to consumers that consumers cannot reasonably avoid

themselves and that is not outweighed by countervailing benefits to consumers or competition.

15 U.S.C. § 45(n).

                                         Count I
                  Misrepresentation Regarding Users of Defendant’s Service

       68.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of its online dating service, Defendant has represented, directly or

                          FEDERAL TRADE COMMISSION’S COMPLAINT
                                          20
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                   Page 21 of 26 PageID 21


indirectly, expressly or by implication, that communications received by consumers using

Match.com are from people interested in establishing a dating relationship with those consumers.

       69.     In truth and in fact, in numerous instances in which Defendant has made the

representation set forth in Paragraph 68 of this Complaint, the communications received by

consumers using Match.com are not from people interested in establishing a dating relationship

with those consumers but are instead from fake accounts created by fraudsters to deceive

consumers.

       70.     Therefore, Defendant’s representation as set forth in Paragraph 68 of this

Complaint is false and misleading and constitutes a deceptive act or practice in violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                          Count II
                             Exposing Consumers to Risk of Fraud

       71.     Through the means described in Paragraphs 33-37, Defendant exposed consumers

to the risk of fraud by providing recent subscribers access to communications that Defendant

knew were likely to have been sent by persons engaging in fraud.

       72.     Defendant’s actions cause or are likely to cause substantial injury to consumers

that consumers cannot reasonably avoid themselves and that is not outweighed by countervailing

benefits to consumers or competition.

       73.     Therefore, Defendant’s practices as described in Paragraph 71 above constitute

unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. §§ 45(a) and 45(n).

                                           Count III
                                Deceptive “Guarantee” Program

       74.     In numerous instance in connection with the advertising, marketing, promotion,

offering for sale, or sale of its online dating service, Defendant has represented, directly or



                          FEDERAL TRADE COMMISSION’S COMPLAINT
                                          21
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 22 of 26 PageID 22


indirectly, expressly or by implication, that consumers would receive a free six-month

subscription if they purchased a six-month Match.com subscription and did not “meet someone

special” during that initial six-month period on Match.com.

       75.     In numerous instances in which Defendant has made the representation set forth

in Paragraph 74 of this Complaint, Defendant has failed to disclose, or disclose adequately to

consumers, that the consumer must take specific steps to claim the guarantee during the final

week of the initial six-month subscription period, including (a) securing and maintaining a public

profile with a primary photo approved by Defendant within the first seven days of purchase, (b)

messaging five unique Match.com subscribers per month, and (c) using Defendant’s progress

page to redeem the free six months during the final week of the initial six-month subscription

period. This additional information would be material to consumers in deciding to purchase or in

their conduct regarding the online dating service that Defendant sells.

       76.     Defendant’s failure to disclose or disclose adequately the material information

described in Paragraph 75, above, in light of the representation described in Paragraph 74, above,

constitutes a deceptive act or practice in violation of Section 5 of the FTC Act, 15 U.S.C.

§ 45(a).

                                          Count IV
                       Unfair Denial of Access to Consumers’ Accounts

       77.     In numerous instances, Defendant has barred consumers who have disputed

charges through their financial institutions from using paid-for Match.com subscription services.

       78.     Defendant’s actions cause or are likely to cause substantial injury to consumers

that consumers cannot reasonably avoid themselves and that is not outweighed by countervailing

benefits to consumers or competition.




                         FEDERAL TRADE COMMISSION’S COMPLAINT
                                         22
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                 Page 23 of 26 PageID 23


          79.   Therefore, Defendant’s practices as described in Paragraph 77 above constitute

unfair acts or practices in violation of the FTC Act, 15 U.S.C. §§ 45(a) and 45(n).

                 VIOLATIONS OF THE RESTORE ONLINE SHOPPERS’
                               CONFIDENCE ACT

          80.   In 2010, Congress passed ROSCA, 15 U.S.C. §§ 8401-05, which became

effective on December 29, 2010. Congress passed ROSCA because “[c]onsumer confidence is

essential to the growth of online commerce. To continue its development as a marketplace, the

Internet must provide consumers with clear, accurate information and give sellers an opportunity

to fairly compete with one another for consumers’ business.” Section 2 of ROSCA, 15 U.S.C.

§ 8401.

       81.      Section 4 of ROSCA, 15 U.S.C. § 8403, generally prohibits charging consumers

for goods or services sold in transactions effected on the Internet through a negative option

feature, as that term is defined in the Commission’s Telemarketing Sales Rule (“TSR”), 16

C.F.R. § 310.2(u), unless the seller (a) clearly and conspicuously discloses all material terms of

the transaction before obtaining the consumer’s billing information, (b) obtains the consumer’s

express informed consent before making the charge, and (c) provides a simple mechanism to

stop recurring charges. See 15 U.S.C. § 8403(1)–(3).

       82.      The TSR defines a negative option feature as: “an offer or agreement to sell or

provide any goods or services, a provision under which the consumer’s silence or failure to take

an affirmative action to reject goods or services or to cancel the agreement is interpreted by the

seller as acceptance of the offer.” 16 C.F.R. § 310.2(w).

          83.   Pursuant to Section 5 of ROSCA, 15 U.S.C. § 8404, a violation of ROSCA is

treated as a violation of a rule promulgated under Section 18 of the FTC Act, 15 U.S.C. § 57a.




                          FEDERAL TRADE COMMISSION’S COMPLAINT
                                          23
    Case 3:19-cv-02281-K Document 1 Filed 09/25/19                  Page 24 of 26 PageID 24


                                        Count V
     Failure to Provide a Simple Mechanism for Consumers to Stop Recurring Charges

        84.    In numerous instances, in connection with charging consumers for goods or

services sold in transactions effected on the Internet through a negative option feature, as

described in Paragraphs 53-59 above, Defendant has failed to provide simple mechanisms for a

consumer to stop recurring charges from being placed on the consumer’s credit card, debit card,

bank account, or other financial account.

        85.    Defendant’s practices as described in Paragraph 84, above, violate Section 4 of

ROSCA, 15 U.S.C. § 8403.

                                      CONSUMER INJURY

        86.    Consumers have suffered and will continue to suffer substantial injury as a result

of Defendant’s violations of the FTC Act and ROSCA. In addition, Defendant has been unjustly

enriched as a result of its unlawful acts or practices. Absent injunctive relief by this Court,

Defendant is likely to continue to injure consumers, reap unjust enrichment, and harm the public

interest.

                        THIS COURT’S POWER TO GRANT RELIEF

        87.    Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

        88.    Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A), as modified by the

Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015, Pub. L. 114-74,

                          FEDERAL TRADE COMMISSION’S COMPLAINT
                                          24
   Case 3:19-cv-02281-K Document 1 Filed 09/25/19                  Page 25 of 26 PageID 25


§ 701 (amending the Federal Civil Penalties Inflation Adjustment Act of 1990, 28 U.S.C.

§ 2461), as amended, and as implemented by 16 C.F.R. § 1.98(d), authorizes this court to award

monetary civil penalties of not more than $42,530 for each violation of ROSCA. The

Defendant’s violations of ROSCA were committed with the knowledge required by Section

5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A).

       89.     Section 19 of the FTC Act, 15 U.S.C. § 57b , and Section 5 of ROSCA, 15 U.S.C.

§ 8404, authorize this Court to grant such relief as the Court finds necessary to redress injury to

consumers resulting from Defendant’s violations of ROSCA, including the rescission or

reformation of contracts, and the refund of money.

                                    PRAYER FOR RELIEF

       90.     Wherefore, Plaintiff FTC, pursuant to Sections 5(a), 5(m)(1)(A), 13(b), and 19 of

the FTC Act, 15 U.S.C. §§ 45(a), 45(m)(1)(A), 53(b), and 57b, and Section 5 of ROSCA, 15

U.S.C. § 8404, and the Court’s own equitable powers, requests that the Court:

               a. Enter a permanent injunction to prevent future violations of the FTC Act and

                   ROSCA by Defendant;

               b. Award monetary civil penalties from Defendant for every violation of

                   ROSCA;

               c. Award such relief as the Court finds necessary to redress injury to consumers

                   resulting from Defendant’s violations of the FTC Act and ROSCA, including

                   but not limited to, rescission or reformation of contracts, restitution, the refund

                   of monies paid, and the disgorgement of ill-gotten monies; and

               d. Award Plaintiff the costs of bringing this action, as well as such other and

                   additional relief as the Court may determine to be just and proper.



                          FEDERAL TRADE COMMISSION’S COMPLAINT
                                          25
Case 3:19-cv-02281-K Document 1 Filed 09/25/19   Page 26 of 26 PageID 26
